DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 states that the isocyanate moiety comprises “TMXDI”.  However TMXDI does not define TMXDI in the claim or specification.
Claim 27 states that a linear polymer is between 30-100°C but it is unclear as to what the temperature is meant to further define.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14-22, and 26-35 are rejected under 35 U.S.C. 103 as being unpatentable over Rolland et al (WO 2017/112653) in view of Tortorello et al (US 2002/0151615).
With regards to claims 1, 6-8, 11-12, 14-15, 31, and 35, Rolland teaches a dual cure composition for forming a three-dimensional object by additive manufacturing (abstract) that contains a UV curable (meth)acrylate blocked polyurethane, a reactive diluent, and a photoinitiator (page 55) wherein the polyurethane to be in the composition in an amount of 692 parts in a composition having 1000 total parts (reading on 69.2%) and to be a reaction of a diisocyanate (hexamethylene diisocyanate (HDI)), a polyol (polytetramethylene oxide (PTOMO1k)), and an amino functional methacrylate (TBMAEMA, t-butylaminoethyl methacrylate) (page 118 table 8).  Rolland teaches the composition to further include poly(ethylene glycol) dimethacrylate (PEGDMA) having 2 polymerizable groups (as applicants cite in the specification as reading on the claimed NBA) at a concentration of 66 parts in a composition having 1000 parts (reading on 6.6%) (page120 table 12).
Rolland does not teach the polyurethane to be a reaction product of a hydroxy functional methacrylate.
Tortorello teaches a radiation curable solvent free coating composition that contains a urethane (meth)acrylate oligomer, a reactive diluent, and a photoinitiator (abstract) wherein the oligomer is made from a polyisocyanate (0046), a hydroxyl functional acrylate (0047) and a polyol (0043).  Tortorello teaches the number average molecular weight of the oligomer to be from 500 to 5,000 grams per mole (0041) and a glass transition temperature from -70 and 20°C (0091).  Tortorello teaches the polyethylene glycol (0025) and the hydroxyl functional acrylate to include hydroxy ethyl acrylate (0106 table 2).  Totorello teaches the motivation for using this oligomer to be because it offers a lower surface energy material which results in compositions/materials with good release property (0087).  Tortorello and Rolland are analogous in the art of curable compositions containing urethanes, reactive diluents, and photoinitiators.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to use the urethane oligomer of Tortorello in the composition of Rolland, thereby obtaining the present invention.  
With regards to claims 2, 4, and 5, Rolland teaches the PEGDMA to have a molecular weight of 700 daltons (page 115).
With regards to claim 3, Rolland teaches the compound reading on the NBA to include an acrylate group (reading on an ester) (page 115).
With regards to claim 9, Rolland teaches the oligomer to be formed with hexanediol diisocyanate (page 118 table 8).
With regards to claim 10, Rolland teaches the polyol to have a molecular weight of 1000 and to include 
With regards to claims 16 and 17, Rolland teaches the reactive diluent to be a monofunctional monomer (page 118 table 8) that includes isobornyl methacrylate (page 115).
With regards to claims 18-22, Rolland teaches the compound reading on the NBA to be polyethylene glycol dimethacrylate (page 118 table 8) having a molecular weight of 700 Da (page 115).
With regards to claim 25, Rolland teaches the composition to contain a filler or a toughener (page 7) at a concentration of 1 to 50% (page 49).
With regards to claims 26, 29, and 30, Rolland teaches the printing process to include printing a layer and exposing to radiation (example 7) followed by adding new layers and further irradiation (page 1).
With regards to claim 28, Rolland teaches the light intensity to be about 5 mW/cm2 (example 4).
With regards to claim 32, Rolland teaches the composition to be used to form an article (page 1).
With regards to claims 33 and 34, Rolland is silent on the claimed properties of the composition, however, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components in the claimed amounts are used, the claimed physical properties relating to the claimed tests are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.		



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/           Primary Examiner, Art Unit 1763